Case 2:16-cv-00237-JAK-GJS Document 114 Filed 11/05/18 Page 1 of 26 Page ID #:620




    1    Barrett S. Litt, SBN 45527
         Email: blitt@kmbllaw.com
    2    KAYE, MCLANE, BEDNARSKI & LITT
    3    975 East Green Street
         Pasadena, California 91106
    4    Telephone: (626) 844-7660
         Facsimile: (626) 844-7670
    5
    6    Carol A. Sobel, SBN 84483
         Email: carolsobel@aol.com
    7    LAW OFFICE OF CAROL A. SOBEL
    8    3110 Main Street, Suite 210
         Santa Monica, California 90405
    9    Telephone: (310) 393-3055
         Facsimile: (310) 451-3858
   10
   11    ADDITIONAL COUNSEL LISTED
         ON NEXT PAGE
   12    Attorneys for Plaintiffs
   13
                                UNITED STATES DISTRICT COURT
   14                          CENTRAL DISTRICT OF CALIFORNIA
   15
   16   CHARMAINE CHUA, ET AL.              CASE NO: 2:16-CV-00237-JAK-GJS(X)
                                            [HON. JOHN A. KRONSTADT]
   17            PLAINTIFFS,
   18                                       NOTICE OF MOTION AND MOTION
                                            FOR LEAVE TO PRESENT
                                  VS.
   19                                       CLASSWIDE GENERAL DAMAGES
                                            MEMORANDUM OF LAW;
   20   CITY OF LOS ANGELES, ET AL.,        DECLARATIONS; EXHIBITS.
   21
                 DEFENDANTS.                HEARING DATE: JANUARY 14, 2019
   22                                       HEARING TIME: 8:30 A.M.
                                            COURTROOM:    10B
   23
   24                                       TRIAL DATE: _   MARCH 19, 2019__
                                            TIME:           9:00 A.M.
   25                                       ACTION FILED:   JAN. 13, 2016
   26
   27
   28
Case 2:16-cv-00237-JAK-GJS Document 114 Filed 11/05/18 Page 2 of 26 Page ID #:621




    1   ADDITIONAL PLAINTIFFS’ COUNSEL
    2
        Paul Hoffman, SBN 71244
    3   Email. hoffpaul@aol.com
    4   Catherine Sweetser. SBN271142
        Email. catherine.sdshhh@gmail.com
    5   SCHONBRUN, SEPLOW, HARRIS & HOFFMAN
    6   732 Ocean Front Walk
        Venice, California 90291
    7   Tel. (310) 396-0731
    8   Fax. (310) 399-7040
    9
        Colleen M. Flynn, SBN 234281
   10   Email. cflynnlaw@yahoo.com
        LAW OFFICE OF COLLEEN FLYNN
   11
        3435 Wilshire Boulevard, Suite 2910
   12   Los Angeles, California 9001 0
   13   Tel. 213 252-9444
        Fax. 213 252-0091
   14
   15   Matthew Strugar, SBN 232951
        Email. matthewstrugar@gmail.com
   16   LAW OFFICE OF MATTHEW STRUGAR
   17   2108 Cove Avenue
        Los Angeles, California 90039
   18   Tel: 323 696-2299
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
Case 2:16-cv-00237-JAK-GJS Document 114 Filed 11/05/18 Page 3 of 26 Page ID #:622




    1   TO DEFENDANTS AND TO THEIR ATTORNEYS OF RECORD:
    2         PLEASE TAKE NOTICE that, on January 19, 2019, at 8:30 a.m., in
    3   Courtroom 10B of the United States District Court for the Central District of
    4   California, 350 West First Street, Los Angeles, California 90012, Plaintiffs will, and
    5   hereby do, move the Court for leave to present claims of alleged general damages on
    6   a classwide basis at trial of the corresponding claims for liability.
    7         In connection with this motion, and the Court’s September 24, 2018
    8   Scheduling Order, Plaintiffs also submit a trial plan for general damages and for
    9   statutory damages under Civil Code §52.1.
   10         Plaintiffs met and conferred with Defendants regarding this motion on October
   11   3, 2018. The parties were unable to agree on classwide treatment of general damages
   12   or on how statutory damages would be handled.
   13
   14    DATED: November 5, 2018             Respectfully Submitted,
   15
                                             KAYE, MCLANE, BEDNARSKI & LITT
   16                                        LAW OFFICES OF CAROL SOBEL
   17                                        SCHOENBRON, DESIMONE, ET AL.
                                             LAW OFFICE OF COLLEEN FLYNN
   18                                        LAW OFFICE OF MATTHEW STUGAR
   19
                                             By:__/s/ Barrett S. Litt__________
   20                                                Barrett S. Litt
   21
                                             By:__/s/ Carol A. Sobel__________
   22
                                                      Carol A. Sobel
   23                                        Attorneys for Plaintiffs
   24
   25
   26
   27
   28
Case 2:16-cv-00237-JAK-GJS Document 114 Filed 11/05/18 Page 4 of 26 Page ID #:623



    1                                                        TABLE OF CONTENTS
    2
         
    3
            I.     INTRODUCTION ......................................................................................... 1 
    4
    5       II.    GENERAL NON-INDIVIDUALIZED DAMAGES ARE AVAILABLE IN

    6              CIVIL RIGHTS CASES, INCLUDING CLASS ACTIONS, LIKE THIS.

    7              ......................................................................................................................... 2 

    8       III.  THE PROCEDURE COURTS HAVE USED FOR PRESENTATION OF
    9              CLASSWIDE GENERAL DAMAGES AND ITS APPLICATION TO
   10              GENERAL DAMAGES AND LIABILITY IN THIS CASE. ................. 10 
   11               A.  THE APPROACH TAKEN IN OTHER CLASS ACTIONS CERTIFYING CLASSWIDE
   12                   GENERAL DAMAGES. ............................................................................... 10 
   13               B.  PLAINTIFFS’ PROPOSED TRIAL PLAN FOR CLASSWIDE GENERAL
   14                   DAMAGES……………. ........................................................................... 13 
   15       IV.  LIABILITY AND STATUTORY DAMAGES TRIAL PLAN. .............. 16 
   16               A.  TRIAL PLAN FOR 6TH AND HOPE ARRESTS. ............................................. 16 
   17
                    B.  TRIAL PLAN FOR FAILURE TO PROVIDE TIMELY OR RELEASES. ........... 18 
   18
                    C.  TRIAL PLAN FOR STATUTORY DAMAGES UNDER §52.1 REQUIRES JURY
   19
                        INSTRUCTIONS AND QUESTIONS POSED IN THE VERDICT FORM………19 
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                                                i
Case 2:16-cv-00237-JAK-GJS Document 114 Filed 11/05/18 Page 5 of 26 Page ID #:624



    1                                        TABLE OF AUTHORITIES
    2                                                   Federal Cases
    3
        Aichele v. City of Los Angeles
    4      314 F.R.D. 478 (C.D. Cal. 2013 ..................................................................... 2, 10
    5
        Amador v. Baca
    6     299 F.R.D. 618 (C.D. Cal. 2014) ..................................................................... 8, 9
    7   Augustin v. Jablonsky
    8     819 F. Supp. 2d 153 (E.D.N.Y. 2011) .......................................................... 11, 12
    9   Barnes v. Dist. Of Columbia
   10     278 F.R.D. 14 (D.D.C. 2011) ...................................................................... passim
   11   Betances v. Fischer
   12      304 F.R.D. 416 (S.D.N.Y. 2015) ............................................................ 2, 5, 7, 11

   13   Carnegie v. Household Intern., Inc.
          376 F.3d 656 (7th Cir. 2004) ........................................................................ 15, 16
   14
   15   Cuviello v. City of Oakland
          No. C 06-5517 MHP, 2010 WL 3063199 (N.D. Cal. Aug. 3, 2010),
   16     aff’d in part, 434 F. App’x 615 (9th Cir. 2011) ................................................. 19
   17
        D.C. by & through Garter v. Cty. of San Diego
   18     2017 WL 5177028 (S.D. Cal. Nov. 7, 2017) ................................................... 8, 9
   19   Dellums v. Powell
   20     566 F.2d 167 (D.C.Cir.1977) ................................................................. 10, 11, 12
   21   Kerman v. City of New York
   22     374 F.3d 93 (2d Cir. 2004) .......................................................................... passim
   23   Lambert v. Nutraceutical Corp.
   24     870 F.3d 1170 (9th Cir. 2017) ............................................................................ 10

   25   Memphis Community School District v. Stachura
          477 U.S. 299, 106 S.Ct. 2537, 91 L.Ed.2d 249 (1986) .............................. 7, 9, 11
   26
   27   Raysor v. Port Authority of New York and New Jersey
          768 F.2d 34 (2nd Cir. 1985) ................................................................................. 3
   28
                                                                    ii
Case 2:16-cv-00237-JAK-GJS Document 114 Filed 11/05/18 Page 6 of 26 Page ID #:625



    1   Rodriguez v. City of Los Angeles
    2     2014 WL 12515334 (C.D. Cal. Nov. 21, 2014)……………………………..7, 9

    3   Rodriguez v. City of Los Angeles
          No. CV111135DMGJEMX, 2015 WL 13308598 (C.D. Cal. Aug. 11,
    4
          2015) ..................................................................................................................... 8
    5
        Roy v. Cty. of Los Angeles
    6     No. CV1209012ABFFMX, 2018 WL 3436887 (C.D. Cal. July 11,
    7     2018) ................................................................................................................... 10
    8   Schulz v. Lamb
    9      591 F.2d 1268 (9th Cir. 1978) .............................................................................. 5

   10                                                           State Cases
   11   Angelucci v. Century Supper Club
   12     41 Cal. 4th 160, 158 P.3d 718 (2007) ................................................................ 19
   13   Koire v. Metro Car Wash
   14     (1985) 40 Cal.3d 24, 219 Cal.Rptr. 133, 707 P.2d 195 ...................................... 19

   15                                                         State Statutes
   16   Cal. Civ.Code § 52(h) .............................................................................................. 19
   17
        Cal. Civil Code § 52(a) ............................................................................................ 19
   18
        Cal. Civil Code § 52.1 ....................................................................................... 19, 20
   19
   20   California Penal Code § 853.6 ................................................................................. 18

   21                                                Constitutional Provisions
   22   First Amendment ....................................................................................................... 4
   23
                                                           Other Authorities
   24
        35 C.J.S. False Imprisonment § 83 ............................................................................ 5
   25
   26   McCormick, Handbook on the Law of Damages § 107 (1935) ................................ 4
   27   Prosser & Keeton § 11 .............................................................................................. 4
   28
                                                                            iii
Case 2:16-cv-00237-JAK-GJS Document 114 Filed 11/05/18 Page 7 of 26 Page ID #:626



    1   I.    INTRODUCTION
    2         In its September 24, 2018 Scheduling Order, this Court ordered that the parties
    3   meet and confer to attempt to reach agreement on the following issues in connection
    4   with this motion: (i) Plaintiffs’ request to present claims of alleged general damages
    5   on a classwide basis at the trial of the corresponding claims for liability; (ii) a
    6   proposed trial plan for the presentation of evidence by Plaintiffs on a classwide basis
    7   as to such alleged damages, and any responsive evidence by Defendants; and (iii) a
    8   proposed trial plan for the presentation of evidence by Plaintiffs on a classwide basis
    9   as to alleged liability and corresponding statutory damages, and any responsive
   10   evidence by Defendants.
   11         The parties were unable to agree, and so Plaintiffs present this Memorandum
   12   which incorporates Plaintiffs’ proposed trial plan for how damages would be tried.
   13   Regarding statutory damages, Plaintiffs have concluded that there is no separate
   14   evidence to be presented for statutory damages, and that issue is rather addressed by
   15   the combination of jury instructions and verdict form.
   16         As the Court is aware, this action is certified for claims of the unlawful
   17   detention and arrest of approximately 170 individuals engaged in demonstrations at
   18   or near the intersection of 6th and Hope Streets on November 26, 2014. The police
   19   herded Plaintiffs as they marched, finally trapping and surrounding them, preventing
   20   them from moving forward on the sidewalk. Plaintiffs allege that Defendants
   21   unlawfully kettled the demonstrators (preventing them from readily being able to
   22   disperse even if they could hear a dispersal order), and detained and arrested them
   23   without first issuing a lawful order to disperse (i.e., any order to disperse, to the
   24   extent one was given, was not audible to most people, and Defendants failed to
   25   ensure it was both heard and that members of the crowd knew what was expected of
   26   them). Plaintiffs also allege that Defendants unlawfully denied the class members
   27   release on their own recognizance (“OR release”) without an individual
   28   determination.

                                                1
Case 2:16-cv-00237-JAK-GJS Document 114 Filed 11/05/18 Page 8 of 26 Page ID #:627



    1         The Court has certified the following damages class: persons who were
    2   detained and arrested at 6th and Hope Streets on November 26, 2014, denied release
    3   on their own recognizance (“OR”) but never prosecuted. To clarify the latter
    4   component, Plaintiffs’ contention is that Plaintiffs were denied OR release for a
    5   period of time that was unjustified. They were eventually released OR but later than
    6   they should have been under any reasonable standards.
    7         This memorandum first addresses the propriety of the use of general damages
    8   generally and in class actions. It then addresses how, in the context of classwide
    9   damages, courts have handled the presentation of evidence, and proposes a trial plan
   10   for presentation of generally damages evidence in this case. (That discussion overlaps
   11   how classwide liability evidence would be presented, so the two are addressed
   12   together.) Finally, Plaintiffs proposes how statutory damages would be handled,
   13   which Plaintiffs believe is not an issue of evidentiary presentation but of jury
   14   instructions and the verdict form.
   15   II.   GENERAL NON-INDIVIDUALIZED DAMAGES ARE AVAILABLE IN
   16         CIVIL RIGHTS CASES, INCLUDING CLASS ACTIONS, LIKE THIS.

   17         Federal courts recognize that general damages are available in §1983 civil

   18   rights class actions, and several courts have certified general damages for class

   19   treatment. See Betances v. Fischer, 304 F.R.D. 416, 431-432 (S.D.N.Y. 2015) (in

   20   over-detention class action, general damages for false imprisonment did not turn on

   21   characteristics of individual class members and therefore could be calculated on a

   22   class-wide basis; explaining that the “the jury could determine the damages

   23   appropriate for each deprivation, based on the type of deprivation. For example, the

   24   jury could determine a particular amount of damages for each day of incarceration,”

   25   which could be multiplied by the number of days each class member was

   26   incarcerated); Aichele v. City of Los Angeles, 314 F.R.D. 478, 496 (C.D. Cal. 2013)

   27   (in §1983 over-detention class action, general damages available for emotional

   28   distress and loss of dignity); Barnes v. Dist. Of Columbia, 278 F.R.D. 14, 20 (D.D.C.

                                               2
Case 2:16-cv-00237-JAK-GJS Document 114 Filed 11/05/18 Page 9 of 26 Page ID #:628



    1   2011) (in class action strip search case, allowing class wide trial for general damages
    2   for “the injury to human dignity that is presumed when a person is strip searched” but
    3   not for special damages, and noting that proof would be limited “to the details of …
    4   class members' … strip searches”); Nassau County Strip Search Cases, 742 F.Supp.
    5   2d 304, 323 (E.D.N.Y. 2010) (in strip search class action, awarding general damages
    6   of $500 per search for affront to human dignity).
    7         The concept of general damages has been most discussed in the Second
    8   Circuit. It flows from the principle that, “where the jury has found a constitutional
    9   violation and there is no genuine dispute that the violation resulted in some injury to
   10   the plaintiff, the plaintiff is entitled to an award of compensatory damages as a matter
   11   of law.” Kerman v. City of New York, 374 F.3d 93, 124 (2d Cir. 2004). The
   12   underlying facts and conclusions in Kerman explain the distinction between general
   13   damages and emotional distress damages. The Second Circuit upheld a jury’s
   14   determination that no damages were awarded for “relatively minor physical injuries
   15   (pain from being transported with his hands cuffed under him and subsequent
   16   soreness in his back and neck) and emotional or psychological injuries” from his
   17   arrest. Kerman 374 F.3d at 123. However, “[i]n contrast,” where the jury found that
   18   the defendants used excessive force, and “since the jury's verdict that excessive force
   19   had been used plainly accepted the plaintiff's testimony that he had been beaten, we
   20   concluded that the plaintiff was entitled as a matter of law to some compensation.”
   21   Id. at 124. “Similarly, where the plaintiff was indisputably deprived of his liberty, and
   22   the conduct of the defendant responsible for the deprivation was found to be
   23   unlawful, we have held that the plaintiff is entitled to compensatory, not merely
   24   nominal, damages.” Id. (emphasis supplied).
   25         Thus, in Raysor v. Port Authority of New York and New Jersey, 768 F.2d 34,
   26   38–39 (2nd Cir. 1985), a $16 award “was inadequate to compensate the plaintiff
   27   for, inter alia, ‘the loss of time ... involved in a case of false arrest.’” Kerman 374
   28

                                                3
Case 2:16-cv-00237-JAK-GJS Document 114 Filed 11/05/18 Page 10 of 26 Page ID #:629



     1   F.3d at 125 (quoting Raysor). The Kermnan court discussed traditional tort principles
     2   and the distinction between general and special damages for false imprisonment:
     3         “[C]ompensatory damages that may be awarded for false imprisonment fall
     4         into two categories: general damages and special damages. See,
               e.g., McCormick, Handbook on the Law of Damages §107, at 375–77 (1935)
     5         (“McCormick on Damages ”). General damage is a “harm of a sort inseparable
     6         from [the unlawful] restraint.” Id. at 375. For “false imprisonment, upon
               pleading and proving merely the unlawful interference with his liberty, the
     7         plaintiff is entitled to ‘general’ damages for loss of time and humiliation or
     8         mental suffering.” Id.; see, e.g., Prosser & Keeton §11, at 48 (“The plaintiff is
               entitled to compensation for loss of time, for physical discomfort or
     9         inconvenience, and for any resulting physical illness or injury to health. Since
    10         the injury is in large part a mental one, the plaintiff is entitled to damages for
               mental suffering, humiliation, and the like.” (footnotes omitted)). Items of
    11
               “special damage” commonly include “physical discomfort, shock, or injury to
    12         health,” “loss of ... employment,” and “injury to the plaintiff's reputation or
               credit,” and must be specifically pleaded and proven. McCormick on
    13
               Damages at 376. In contrast, “ ‘[g]eneral’ damage ... need not be specifically
    14         proved-it may be inferred from the circumstances of the arrest or
    15         imprisonment” and “would include at least the value of the time lost by the
               plaintiff during the period of detention.” Id.
    16
                      “The damages recoverable for loss of liberty for the period spent in a
    17         wrongful confinement are separable from damages recoverable for such
    18         injuries as physical harm, embarrassment, or emotional suffering; even absent
               such other injuries, an award of several thousand dollars may be appropriate
    19         simply for several hours' loss of liberty.”
    20   Kerman, 374 F.3d at 125-26 (citing cases involving remittiturs to $7500 and $10,000
    21   for respectively three and five hours of detention) (emphasis supplied).

    22         In Hazle v. Crofoot, the Ninth Circuit addressed the question of damages in a

    23   case where the plaintiff sued his parole agent and other state officials for violating his

    24   First Amendment rights when they revoked his parole and sent him back to prison for

    25   refusing to participate in a religion-based drug treatment program. 727 F.3d 983 (9th

    26   Cir. 2013). The Court approvingly quoted Kerman for the proposition that “where the

    27   jury has found a constitutional violation and there is no genuine dispute that the

    28   violation resulted in some actual injury to plaintiff, the plaintiff is entitled to an

                                                  4
Case 2:16-cv-00237-JAK-GJS Document 114 Filed 11/05/18 Page 11 of 26 Page ID #:630



     1   award of compensatory damages as a matter of law” and that this rule regarding
     2   compensatory damages “applied with particular force to claims for loss of
     3   liberty.” Hazle at 993 (quoting Kerman at 124). The Hazle court noted that this
     4   holding was “consistent with decisions by other circuits rejecting awards of merely
     5   nominal damages for unlawful conduct resulting in the loss of liberty.” Id. See also
     6   Schulz v. Lamb, 591 F.2d 1268, 1272 (9th Cir. 1978) (“The award of token damages
     7   of only $1.00 was also in error. Arrest, handcuffing, transportation to jail, processing
     8   and incarceration for some four-and-one-half hours in a lockup call for some
     9   compensation for embarrassment, humiliation and inconvenience to a 27-year-old
    10   college graduate never before arrested, even if testimony as to long-lasting mental
    11   effects be entirely discounted.”).
    12         Corpus Juris Secondum summarizes the law on entitlement to damages for loss
    13   of freedom as follows:
    14         “a plaintiff … is entitled to compensatory damages for the loss of liberty,
    15         which is compensable as general damages in an unlawful imprisonment case,
               including compensation for the loss of time, sense of loss of freedom, which
    16         such a plaintiff is entitled to without the need for proof of amount. Such
    17         damages are separable from damages recoverable for such injuries as physical
               harm, embarrassment, or emotional suffering.”
    18
         35 C.J.S. False Imprisonment § 83.
    19
               Kerman and Hazle are not class actions, but the indication that a plaintiff who
    20
         has suffered a loss of liberty “is entitled to an award of compensatory damages as a
    21
         matter of law” (emphasis supplied) necessarily leads to the conclusion that classwide
    22
         general damages for the damages inherent in any loss of liberty are available. The
    23
         class actions that have allowed such damages have fallen into two general categories
    24
         – loss of liberty (generally some form of unlawful arrest or detention) and loss of
    25
         human dignity (used in strip search cases).
    26
               Betances v. Fischer, 304 F.R.D. 416, 431 (S.D.N.Y. 2015) was a class action
    27
         in which Plaintiffs sought class certification for a claim challenging the
    28

                                                5
Case 2:16-cv-00237-JAK-GJS Document 114 Filed 11/05/18 Page 12 of 26 Page ID #:631



     1   administrative imposition of post-release supervision (“PRS”) by the New York State
     2   Department of Correctional Services (“DOCS”). DOCS imposed PRS on convicted
     3   felons, either before or as they were released from prison; the Department of Parole
     4   (“DOP”) then enforced those terms. The Second Circuit had previously found the
     5   system unconstitutional, and Plaintiffs claimed that in the years following that
     6   decision, state officials subjected them to various unlawful conditions and custody by
     7   continuing to impose the terms of PRS that had been declared unlawful. In certifying
     8   a 23(b)(3) damages class, the Court summarized the availability of general damages
     9   as follows:
    10                This case involves both general damages, which may be calculated on a
    11         class-wide basis, as well as special damages, which require individual
               determinations. The Second Circuit has discussed in detail the types of
    12         damages that may be awarded for the loss of liberty in the context of false
    13         imprisonment. The court noted that “[t]he damages recoverable for the loss of
               liberty for the period spent in a wrongful confinement are separable from
    14         damages recoverable for such injuries as physical harm, embarrassment, or
    15         emotional suffering....” General damages for the loss of liberty “‘need not be
               specifically proved—it may be inferred from the circumstances of the arrest or
    16         imprisonment’ and ‘would include at least the value of the time lost by the
    17         plaintiff during the period of detention.’” Thus, these damages do not turn on
               any individual characteristics of any class members.
    18
                      This logic was extended to the harm suffered by a class of plaintiffs
    19         subjected to strip searches. There, the court concluded that “it [could] not be
               disputed that the violation at issue—the strip search—resulted in some injury
    20
               to the class members.” The court therefore held that “[a]t the very least, class
    21         members are entitled to general damages.” Because the “class members were
    22         aggrieved by a single, admittedly unlawful policy and there is a strong
               commonality between the strip search violation and the harm[,] [t]here is no
    23         reason that a jury ... could not determine an amount of general damages
    24         awardable to each member of the class.”
                      Here, the injuries resulting from the defendants' enforcement of
    25         administratively-imposed PRS are not uniform—there are several distinct
    26         categories, all of which involve a loss of liberty. For those plaintiffs who were
               incarcerated based solely on a violation of administratively-imposed PRS, a
    27         jury may find that general damages for the loss of liberty inherent in false
    28         imprisonment are warranted, and may be calculated on a class-wide basis.

                                               6
Case 2:16-cv-00237-JAK-GJS Document 114 Filed 11/05/18 Page 13 of 26 Page ID #:632



     1          Presumed damages may also be calculated for less severe liberty restrictions
     2          such as curfews and travel restrictions, also on a class-wide
                basis. Defendants are in possession of databases that identify each restriction
     3          that was placed on each class member. The jury can determine the damages
     4          appropriate for each deprivation, based on the type of deprivation. For
                example, the jury could determine a particular amount of damages for each day
     5          of incarceration. This amount could then be multiplied by the number of days
     6          each class member was incarcerated.
     7   Id. at 431–32 (citing and quoting, inter alia, In re Nassau Cnty. Strip Search Cases,
     8   2008 WL 850268, at *3–7 (E.D.N.Y. Mar. 27, 2008) (strip searches) and Barnes v.
     9   District of Columbia, 278 F.R.D. 14, 21 (D.D.C.2011) (assigning damages using a
    10   matrix based on the length of overdetention)).
    11          Notably, Betances distinguished which of the damages qualified as general
    12   damages versus presumed damages. It found that classwide general damages were
    13   available “for the loss of liberty inherent in false imprisonment” and classwide
    14   presumed damages were available “for less severe liberty restrictions such as curfews
    15   and travel restrictions.” Here, the relevant damages are general damages for loss of
    16   liberty.
    17          There is some confusion in the case law as to whether “general damages” and
    18   “presumed damages” are distinct. In Memphis Community School District v.
    19   Stachura, 477 U.S. 299, 106 S.Ct. 2537, 91 L.Ed.2d 249 (1986)), the Court
    20   overturned an award based on an instruction that damages may be awarded for the
    21   abstract value or importance of a constitutional right. However, “[w]hen a plaintiff
    22   seeks compensation for an injury that is likely to have occurred but difficult to
    23   establish, some form of presumed damages may possibly be appropriate,” id., 477
    24   U.S. at 310–11, 106 S.Ct. 2537, 91 L.Ed.2d 249, and “presumed damages may
    25   roughly approximate the harm that the plaintiff suffered and thereby compensate for
    26   harms that may be impossible to measure,” id. at 311, 106 S.Ct. 2537.
    27          Some cases have described general or presumed damages to include emotional
    28   distress or pain and suffering. See, e.g., Rodriguez v. City of Los Angeles, 2014 WL

                                                7
Case 2:16-cv-00237-JAK-GJS Document 114 Filed 11/05/18 Page 14 of 26 Page ID #:633



     1   12515334, at *6–7 (C.D. Cal. Nov. 21, 2014) (in §1983 class action, general damages
     2   available for pain, suffering, emotional distress and loss of dignity) (citing Tortu v.
     3   Las Vegas Metro. Police Dep’t, 556 F.3d 1075, 1086-1087 (9th Cir. 2009)
     4   (compensatory damages may be awarded for humiliation and pain and suffering even
     5   where the plaintiff did not submit evidence of economic loss or mental or physical
     6   symptoms)); Rodriguez v. City of Los Angeles, No. CV111135DMGJEMX, 2015 WL
     7   13308598, at *11-12 (C.D. Cal. Aug. 11, 2015). To avoid any issue regarding
     8   whether Plaintiffs’ claim for classwide damages includes individualized emotional
     9   distress or pain and suffering, we want to be clear that we seek classwide general
    10   damages for loss of liberty not based on individual experience but the common
    11   experience of class members of being unlawfully arrested and held without timely
    12   OR release.
    13         Thus, Plaintiffs use the term “general damages” to refer to the type of damages
    14   that are necessarily entailed in an unlawful loss of liberty. Whatever the applicability
    15   of presumed damages may be to situations where the violation is “difficult to
    16   establish,” Plaintiffs distinguish such “difficult to establish” presumed damages from
    17   the “general damages” for loss of liberty here. Regardless of when presumed
    18   damages for a difficult to measure injury are available, general damages are available
    19   for loss of liberty, as Kerman and Hazle establish. In this case, Plaintiffs are seeking
    20   general damages for loss of liberty, not presumed damages for a difficult to measure
    21   injury.
    22         Amador v. Baca, 299 F.R.D. 618, 630–35 (C.D. Cal. 2014) and D.C. by &
    23   through Garter v. Cty. of San Diego, 2017 WL 5177028, at *14-16 (S.D. Cal. Nov. 7,
    24   2017) (following Amador) may be cited by Defendants as examples of cases rejecting
    25   presumed damages. Neither of these cases are apposite because neither involved
    26   claims for “loss of liberty,” which the Ninth Circuit expressly acknowledged as the
    27   basis for non-individualized damages in Hazle (quoting Kerman), and neither
    28   addressed the potential differences between general and presumed damages. In

                                                8
Case 2:16-cv-00237-JAK-GJS Document 114 Filed 11/05/18 Page 15 of 26 Page ID #:634



     1   addition, Amador (on which Garter relied) is not persuasive (1) because it
     2   distinguishes Hazle without addressing the fundamental reasoning behind Hazle; (2)
     3   it recognized that Hazle cited Kerman favorably but did not adequately explain why
     4   Kerman should not be adhered to; and (3) it dismissed general damages by conflating
     5   them with the presumed damages at issue in Stachura.
     6         Recently, Judge Birotte in this District found general damages were available
     7   in a class action against the Los Angeles County Sheriff’s Department for holding
     8   people entitled to release from custody on ICE holds (similar to the loss of liberty
     9   claim here except that the claim here also includes unlawfully arrests). Defendants
    10   had moved to decertify the class on the ground that classwide damages were not
    11   available. The Court rejected that contention and distinguished the Amador case
    12   discussed in Fn. 1:
    13                [T]he County relies upon a Central District of California case, Amador v.
    14         Baca, 299 F.R.D. 618, 630–35 (C.D. Cal. 2014), to argue that general and
               presumed damages are not available here. (Reply at 10–12.) Much of the
    15         County’s discussion, however, focuses on presumed damages, not general
    16         damages. (See, e.g., Reply at 10 (“Judge Wilson rejected the concept that
               presumed damages have any application in §1983 cases where, as here, an
    17         individual’s damages are not difficult to establish.”), 11 (“Judge Wilson’s
    18         analysis continued with a review of Supreme Court authorities relevant to the
               issue of presumed damages, noting that presumed damages in the context of
    19         common law defamation have been labeled ‘an oddity of tort law, for it allows
    20         recovery of purportedly compensatory damages without evidence of actual
               loss.’ ”). While the discussion in Amador to which the County refers discusses
    21
               “general damages,” the conflation of presumed damages and general damages
    22         here is not appropriate, as they are distinct concepts and categories of damages.
               (Reply at 11–12.)
    23
                      Other district court decisions from this district recognize presumed and
    24         general damages as distinct categories of damages, and have found that general
    25         damages may be available on a class-wide basis in §1983 actions based upon
               unlawful detention. See Rodriguez v. City of Los Angeles, No. CV 11-01135
    26         DMG (JEMx), 2014 WL 12515334, at *1, *5–7 (C.D. Cal. Nov. 21, 2014)
    27         (denying the defendants’ motion for class decertification and recognizing that
               general damages, distinct from presumed damages, may be available on a
    28         class-wide basis in a §1983 action based on unlawful detentions); see
                                                9
Case 2:16-cv-00237-JAK-GJS Document 114 Filed 11/05/18 Page 16 of 26 Page ID #:635



     1          also Aichele v. City of Los Angeles, 314 F.R.D. 478, 496 (C.D. Cal. 2013)
     2          (certifying § 1983 over-detention class action and finding that general damages
                are available on a class-wide basis). The Court agrees with these decisions and
     3          finds that general damages are available on a class-wide basis here.
     4                 “At this stage, the question is only whether [Plaintiffs have] presented a
                workable method [for calculating class-wide damages].” We conclude that
     5          [they] have.” Lambert v. Nutraceutical Corp., 870 F.3d 1170, 1184 (9th Cir.
     6          2017). As such, the Court rejects the County’s arguments that decertification is
                warranted here based on damages issues.
     7
         Roy v. Cty. of Los Angeles, No. CV1209012ABFFMX, 2018 WL 3436887, at *3–4
     8
         (C.D. Cal. July 11, 2018).
     9
         III.   THE PROCEDURE COURTS HAVE USED FOR PRESENTATION OF
    10          CLASSWIDE GENERAL DAMAGES AND ITS APPLICATION TO
    11          GENERAL DAMAGES AND LIABILITY IN THIS CASE.
    12          A.    THE APPROACH TAKEN IN OTHER CLASS ACTIONS CERTIFYING
                      CLASSWIDE GENERAL DAMAGES.
    13
                Under the general damages approach proposed here, damages are awarded
    14
         based on the conditions to which Plaintiffs were subject independent of emotional
    15
         distress/pain and suffering damages, without regard to individual factors. The most
    16
         comprehensive discussion is in Barnes v. D.C., 278 F.R.D. 14, 20-21 (D.D.C. 2011),
    17
         where the Court addressed how general damages would be tried for the previously
    18
         certified strip search and overdetention classes.
    19
                Barnes adopted what it described as the “Dellums method” (referring to
    20
         of Dellums v. Powell, 566 F.2d 167 (D.C.Cir.1977)). In Dellums, the D.C. Circuit
    21
         upheld an award of classwide damages based on the jury’s determination of a matrix
    22
         of values for the lengths of an unlawful arrest and detention. In that case, where
    23
         people were held for up to several days, the Court used 12 hour increment or less in
    24
         detention, 12 to 24 hours in detention, 24 to 48 hours of detention, and 48 to 72 hours
    25
    26
    27
    28

                                               10
Case 2:16-cv-00237-JAK-GJS Document 114 Filed 11/05/18 Page 17 of 26 Page ID #:636



     1   of detention.1 The Barnes Court described the available general damages as
     2   compensation for “the injury to human dignity from an unlawful strip search or
     3   overdetention, that is presumed when a person is strip searched or overdetained”
     4   (citing Augustin v. Jablonsky, 819 F. Supp. 2d 153 (E.D.N.Y. 2011). Augustin is a
     5   strip search class action in which general damages were awarded on a classwide
     6   basis; it found that “an injury to human dignity was necessarily entailed in being strip
     7   searched and thus was common to each member of the class as to its cause and the
     8   resulting general, or presumed—as distinct from the special—damages sustained.” Id.
     9   at 157.
    10         As we noted previously, opinions have tended to conflate general and
    11   presumed damages, and these two opinions reflect that to the extent they use general
    12   and presumed damages interchangeably. We are using the term general damages here
    13   to refer to loss of liberty damages. While it is not necessary to resolve the distinction
    14   in this case, Plaintiffs suggest a potentially important distinction between them.
    15   General damages are usually connected with actions that in themselves necessarily
    16   cause tangible harm – such as an unlawful arrest or detention or unlawful strip
    17   search; such damages were well recognized at common law. Presumed damages are
    18   usually referred to in the context of less tangible harms (e.g,, voting (Stachura) or
    19   travel (Betances)). To reiterate, Plaintiffs seek a classwide award of general damages
    20   as compensation for loss of liberty or freedom.
    21         We cite Barnes as the most informative decision about the process of trying
    22   classwide general damages because of its detailed discussion of how the trial process
    23
    24         1
                  The Defendants in Dellums did not challenge the class certification generally on
    25   commonality grounds without separately challenging the damages matrix. The Court
         rejected Defendant’s contention that the case was same as a mass accident, that false arrest
    26   was not subject to class treatment and that “determination of damages in this case requires
         individualization.” 566 F.2d at 189, fn. 56. There was not more extensive discussion, but the
    27
         case is regularly cited as an early example of the methodology for classwide general
    28   damages in a loss of liberty case.

                                                 11
Case 2:16-cv-00237-JAK-GJS Document 114 Filed 11/05/18 Page 18 of 26 Page ID #:637



     1   would go. The Court first determined that, “[i]n accordance with the Dellums method
     2   as well as the method used in Augustin, id. at 157–58, 2011 WL 4953982, at *2, the
     3   parties shall each present the testimony of some members of the overdetention and
     4   strip-search classes, up to fifteen in total for each party.” 278 F.R.D. at 20. Because
     5   the witnesses would be chosen by each party, and not through a statistically reliable
     6   random sample, the Court recognized that it would “not accurately represent the
     7   varying circumstances of the absent class members or the varying impacts of the
     8   District's conduct upon them.” Id. at 20–21. To avoid the parties’ cherry-picking
     9   witnesses, resulting in a trial using the “15 best and 15 worst cases,” the Court
    10   “place[d] restrictions on the types of testimony that either party may elicit from the
    11   witnesses” and set the following parameters:
    12         [T]estimony shall be limited solely to the details of such class members'
    13         overdetentions and strip searches—e.g., when they were supposed to be
               released, whether they had been ordered released by a court or whether their
    14         sentences had expired, how long they were overdetained, how the strip search
    15         was conducted, and so forth. No testimony will be permitted that could lead the
               jury's valuation astray by causing it to believe that the witness' story was
    16         typical of the stories of the absent class members. Therefore, the Court will not
    17         permit testimony concerning class members' backgrounds—e.g., their
               occupations, education levels, criminal histories, family situations, and similar,
    18         personal facts. Because the chosen witnesses will not be selected at random,
    19         such testimony would mislead the jury by causing it to project these witnesses'
               backgrounds onto the class as whole, even though the backgrounds of the
    20
               absent class members are likely to differ substantially from those of the
    21         witnesses selected by the parties. For the same reason, the Court will not
               permit testimony concerning the impact of these overdetentions or strip
    22
               searches on these testifying class members. …. Nor will expert testimony
    23         concerning the emotional or other impact of overdetentions or strip searches on
    24         class members be permitted, as the jury is perfectly capable of assessing that
               generalized injury themselves based on the class members' testimony, the
    25         parties' arguments, and their own experiences. As to the strip searches, the jury
    26         will determine a dollar value for each strip search; for overdetentions, the jury
               will assign damages using a matrix based upon the length of overdetentions—
    27         i.e., 0–12 hours, 0–24 hours, 0–36 hours, and so forth. To assist the jury in
    28         assigning values, the Court will allow expert testimony that is limited to

                                               12
Case 2:16-cv-00237-JAK-GJS Document 114 Filed 11/05/18 Page 19 of 26 Page ID #:638



     1         explaining the range of general damages that have been awarded by judges or
     2         juries in similar cases.
         278 F.R.D. at 20-21.2
     3
               B.      PLAINTIFFS’ PROPOSED TRIAL PLAN FOR CLASSWIDE GENERAL
     4
                       DAMAGES.
     5
               Plaintiffs propose a modified version of the Barnes approach adapted to the
     6
         circumstances here. Because the liability issues and the damages issues overlap, we
     7
         describe the class member testimony for both:
     8
                    1. Each side may designate up to seven (7) class members to testify.
     9
                    2. That testimony may include addressing the following non-exhaustive
    10
                       list: a) the crowd size, b) the audibility of any police announcements, c)
    11
                       the witness’ location at relevant times (including location during any
    12
                       police announcements, location during any crowd movement in
    13
                       response, location at the time of or in response to any police activity or
    14
                       announcements, location at the time of detention or arrest), d)
    15
                       observations of the police’s overall activity, including clarity of
    16
                       instruction and police guidance in moving the crowd (not to include
    17
                       individualized actions not aimed at the crowd as a whole), e) the arrest
    18
                       process, f) the transport process after arrest, g) the booking process, h)
    19
                       the release process, i) the relevant dates and times of events, j)
    20
                       observations of others in the same situation, k) the length of time from
    21
                       arrest to release, and k) other similar information relevant to the
    22
                       circumstances of the assembly, police activity, and arrest and release.
    23
    24
    25         2
                   Mr. Litt, one of the counsel in this case, was also one of the counsel in Barnes.
    26   Because the case settled after the liability trial on the one outstanding overdetention
         subclass, there is no record of trial proceedings implementing this methodology. In
    27
         Jablonski, there was a court trial on general damages after a grant of summary judgment on
    28   liability.

                                                13
Case 2:16-cv-00237-JAK-GJS Document 114 Filed 11/05/18 Page 20 of 26 Page ID #:639



     1             3. Such witnesses may not address a) any specialized circumstances from
     2                their past that affected their experience, b) how the experience made
     3                them feel, c) special economic damages, d) pain and suffering or
     4                emotional distress, or e) any other similar individualized information.
     5             4. Similarly, neither side may elicit information regarding the witness’
     6                prior experiences or backgrounds—e.g., their occupations, education
     7                levels, criminal histories, family situations, medical conditions or
     8                similar, personal facts.
     9         With these parameters, it is likely that each class member’s damages testimony
    10   will be relatively short (likely under an hour).
    11         The jury would award damages for an unlawful arrest (independent of the time
    12   held) and would additionally award compensation for time spent in custody after the
    13   time in which Plaintiffs should have been released OR (which Plaintiffs contend is no
    14   more than two hours based on hours in custody).
    15         Plaintiffs are still assessing whether to use two groupings of hours to fix
    16   damages (released within 12 hours or after 12 hours of custody), but will likely seek a
    17   single amount for all class members because all releases occurred within 18-20 hours.
    18   The amount of time in custody would be derived from police records, based on the
    19   time of arrest and release reflected in those records. This should be something that
    20   can be stipulated to. Alternatively, Plaintiffs would present a summary witness under
    21   FRE § 1006 showing the number and identity of class members and the length of
    22   time in custody.
    23         If the Court permitted it, Plaintiffs would also present expert testimony
    24   “explaining the range of general damages that have been awarded by judges or juries
    25   in similar cases.” Barnes, 278 F.R.D. at 21. Because most class actions settle, and
    26   class settlements by definition do not account for individualized emotional distress or
    27   other damages, Plaintiffs propose to include such amounts in their expert testimony,
    28   along with expert testimony that settlements are compromises and therefore usually

                                                 14
Case 2:16-cv-00237-JAK-GJS Document 114 Filed 11/05/18 Page 21 of 26 Page ID #:640



     1   understate the trial value of a claim. Plaintiffs have attached the expert report of
     2   Michael Avery to advise the Court of the nature of such testimony. Plaintiffs want to
     3   emphasize that the viability of classwide general damages is independent of whether
     4   the Court concludes that such expert testimony should be admitted. General damages
     5   could be tried without such testimony, and the jury would determine the appropriate
     6   amount of damages without it.
     7          Under this approach, classwide general damages would be determined
     8   uniformly for each class member. Although it is likely that most class members
     9   would not pursue individualized damages, those class members who chose to do so
    10   would be entitled to pursue them. At that stage, the class could be decertified, and
    11   class members could pursue their own individual damages if they so chose, or other
    12   mechanisms for resolving such damages claims could be developed. See, e.g.,
    13   Carnegie v. Household Intern., Inc., 376 F.3d 656, 661 (7th Cir. 2004) (“Rule 23
    14   allows district courts to devise imaginative solutions to problems created by the
    15   presence in a class action litigation of individual damages issues. Those solutions
    16   include ‘(1) bifurcating liability and damage trials with the same or different juries;
    17   (2) appointing a magistrate judge or special master to preside over individual
    18   damages proceedings; (3) decertifying the class after the liability trial and providing
    19   notice to class members concerning how they may proceed to prove damages; (4)
    20   creating subclasses; or (5) altering or amending the class.’”) (quoting In re Visa
    21   Check/MasterMoney Antitrust Litigation, 280 F.3d 124, 141 (2d Cir. 2001)).3
    22
    23
                3
    24            Although Plaintiffs are not aware of cases analyzing the issue through this prism, it
         is logical that, at least for those class members who were willing to forego special damages,
    25   and thereby limit their damages proof to the general circumstances of their arrest and
    26   detention, this procedure is as much in the Defendants’ interest as it is in Plaintiffs’, since it
         would restrict damages determinations to cases where general damages were rejected by the
    27   class member.
    28

                                                   15
Case 2:16-cv-00237-JAK-GJS Document 114 Filed 11/05/18 Page 22 of 26 Page ID #:641



     1         In the event that the Court denies the motion to try classwide general damages,
     2   Plaintiffs propose that the class liability and statutory damages case be tried. If
     3   liability is found, Plaintiffs propose that the issue of further steps to address damages
     4   be reserved until that time. As Carnegie indicates, after a liability determination,
     5   there are various possible approaches, which can best be determined at the time.
     6   There certainly would be the opportunity to revisit settlement at that time. In the
     7   absence of settlement, the parties potentially could agree on streamlined approaches
     8   to individual damages determinations.
     9   IV.   LIABILITY AND STATUTORY DAMAGES TRIAL PLAN.
    10         The Court has requested a trial plan for liability, in addition to one for general
    11   damages outlined above. See Doc. 108 (Plaintiffs shall “file a proposed trial plan for
    12   the presentation of evidence on a classwide basis as to alleged liability and
    13   corresponding statutory damages.”). Below, we briefly summarize the key liability
    14   facts that form the basis of our claims and how they would be presented, and then
    15   address how statutory damages would be handled.
    16         A.       TRIAL PLAN FOR 6TH AND HOPE ARRESTS.
    17         Demonstrations protesting the failure to indict Michael Brown’s killer (in
    18   Ferguson, Mo.) were held around the country, including in Los Angeles on Nov. 24,
    19   2014. Although LAPD had deployed plain clothes officers as “shadow units” with the
    20   demonstrators, it had no report of any planned unlawful activity. LAPD formed a line
    21   at 7th and Flower blocking the protest from proceeding down Flower toward the
    22   Staples Center. Capt. Bert of LAPD has testified that he ordered that the protest be
    23   dispersed due to protestors in the street and crossing against a red light (which
    24   Plaintiffs challenge as a lawful basis for a dispersal order). The stated rationale for
    25   the dispersal order was that demonstrators were becoming very loud and scaring
    26   pedestrians.
    27         The dispersal order was issued using a PA system on a Suburban parked on 7th,
    28   approximately 50-75 feet back from the intersection. According to LAPD, it was

                                                16
Case 2:16-cv-00237-JAK-GJS Document 114 Filed 11/05/18 Page 23 of 26 Page ID #:642



     1   reiterated approximately two minutes later through the same sound system.
     2   According to Lt. Pratt, protestors were directed to go north on Hope Street while,
     3   according to Capt. Bert, they were told to go north on Flower, stay on the sidewalks
     4   and had five minutes to disperse. Capt. Bert has admitted that alternative routes were
     5   not given to the demonstrators at the time.
     6         The news video footage shows that the order was audible if you were very
     7   close to the PA system, but does not show protestors in that immediate area. A
     8   second set of video clips was taken close to where a large group of demonstrators
     9   were present, and they are inaudible. Based on police testimony that the large group
    10   of protestors were at the next intersection, the announcement was not audible to the
    11   concentration of protestors.
    12         Capt. Bert, by his own description, took some officers and set up a scrimmage
    13   line at 5th and Flower, blocking the protestors from going North on Flower (even
    14   though that was the route he directed on the PA system announcement). There is no
    15   evidence that the police set up blocking perimeters along the east or west sides of the
    16   routes they wanted the protestors to go as a means of directing protestors where to
    17   walk. Capt. Bert has testified that, when he saw protestors off the sidewalk after the
    18   dispersal order, he blocked egress at various intersections – thereby preventing
    19   protestors from leaving – and ultimately pushed them into a cul-de-sac with no egress
    20   at 6th and Hope, resulting in a completely chaotic situation and the arrests of class
    21   members.
    22         Based on the foregoing facts, Plaintiffs contend, inter alia, that the arrests were
    23   unlawful because a) the dispersal order was not adequately communicated or audible
    24   to the crowd, b) clear directions were not provided regarding how to disperse, c) no
    25   exit routes were established or communicated to the protestors and, to the extent they
    26   were, LAPD’s actions contradicted them, d) LAPD’s actions caused confusion
    27   among the protestors regarding what they were supposed to do, and e) LAPD
    28   ultimately forced protestors into an area from which they could not exit, and then

                                               17
Case 2:16-cv-00237-JAK-GJS Document 114 Filed 11/05/18 Page 24 of 26 Page ID #:643



     1   arrested them. All of this occurred in violation of established law, established POST
     2   standard and established LAPD crowd dispersal policy.
     3         Plaintiffs will submit class member testimony, video and LAPD testimony and
     4   reports to establish these facts. They will also submit LAPD documents and policies.
     5   Finally, they will submit expert police practices and audio standards testimony. If
     6   classwide damages are being tried, Plaintiffs’ presentation of class member testimony
     7   would combine the description of events with the permitted damages testimony
     8   previously outlined.
     9         B.     TRIAL PLAN FOR FAILURE TO PROVIDE TIMELY OR RELEASES.
    10         Plaintiffs’ second claim is that the custodial detention of the demonstrators
    11   arrested at 6th & Hope on November 24, 2014 for up to approximately 18-20 hours
    12   did not comport with the requirements of California Penal Code sec. 853.6. That code
    13   section provides that a misdemeanor arrestee be cited and released in the field, or
    14   immediately after booking. Here, the class members were all held for several hours,
    15   as much as 20 hours.
    16         The protestors could and should have been processed in the field. The
    17   alternative process that was available at the time is illustrated by the procedures at
    18   Beverly & Alvarado on November 28, 2014. There, the LAPD had the capacity to
    19   run approximately forty people for wants and warrants in the field, document the
    20   contact on video, search the people and then give them a dispersal order, all in less
    21   than an hour and a half. The handling of the Beverly & Alvarado demonstrators on
    22   November 28, 2014 demonstrates that it was completely feasible to have handled this
    23   without any arrests, even if charges were going to be filed. In fact, with rare
    24   exceptions, class members were booked and never charged with any crime. It was
    25   apparent to LAPD based on their handling of such cases in the past that the actual
    26   filing of charges was, at a minimum, highly unlikely.
    27         In any event, even if arrests were appropriate, it should not take nearly a day to
    28   book 140 misdemeanor arrestees. Based on prior experience, LAPD can process

                                                18
Case 2:16-cv-00237-JAK-GJS Document 114 Filed 11/05/18 Page 25 of 26 Page ID #:644



     1   booking and OR release in under an hour. Here, arrestees were held on buses for
     2   some hours and then several hours passed before their release. Although Defendants
     3   dispute it, the available evidence indicates that this was an intentional, punitive act.
     4         LAPD Lieutenant Andy Neiman was quoted in the media as saying all
     5   demonstrators who were unable to post bail would be held until they were able to
     6   appear in court early the following week. LAPD Commander Andy Smith was
     7   quoted in news media that, while LAPD would typically release individuals with
     8   similar charges OR, “In this case, because these people are part of a protest that is
     9   continuing, they will not be released on their own recognizance.”
    10         Plaintiffs will present class member, LAPD and expert testimony on this issue,
    11   as well as documents.
    12         C.     TRIAL PLAN FOR STATUTORY DAMAGES UNDER §52.1 REQUIRES
    13                ONLY JURY INSTRUCTIONS AND QUESTIONS POSED IN THE VERDICT
                      FORM
    14
               Under Civil Code §52.1, statutory or actual damages (but not civil penalties)
    15
         provided by Civil Code §52(a) are available to a prevailing plaintiff. Cuviello v. City
    16
         of Oakland, No. C 06-5517 MHP, 2010 WL 3063199, at *4–6 (N.D. Cal. Aug. 3,
    17
         2010), aff'd in part, 434 F. App'x 615 (9th Cir. 2011). “Section 52 damages include
    18
         actual damages, treble damages and exemplary damages. Moreover, actual damages
    19
         include both special damages and general damages. Cal. Civ.Code §52(h).” Id. The
    20
         statute ‘provides for minimum statutory damages ... for every violation of section
    21
         51, regardless of the plaintiff's actual damages.’” Angelucci v. Century Supper Club,
    22
         41 Cal. 4th 160, 174, 158 P.3d 718, 726 (2007) (quoting Koire v. Metro Car Wash
    23
         (1985) 40 Cal.3d 24, 33, 219 Cal.Rptr. 133, 707 P.2d 195). To obtain the
    24
         minimum statutory damages of $4,000, it is not necessary to prove harm and
    25
         causation. See Koire, 40 Cal.3d at 33.
    26
               Since the statute contains neither defining characteristics nor any requirement
    27
         or standards for awarding up to treble damages, their award is necessarily
    28

                                                19
Case 2:16-cv-00237-JAK-GJS Document 114 Filed 11/05/18 Page 26 of 26 Page ID #:645



     1   discretionary. Since treble damages is a discretionary determination by the trier of
     2   fact, it too does not present evidentiary issues and is an issue for jury instructions and
     3   the verdict form.
     4         The jury would be instructed that, for each violation of §52.1, it must award
     5   each class member a minimum of the statutory damages of $4000, and has the
     6   discretion to award up to three times that amount without proof of actual damages.
     7   The verdict form would pose questions determining the jury’s findings in that regard.
     8   DATED: November 5, 2018             Respectfully Submitted,
     9
                                             KAYE, MCLANE, BEDNARSKI & LITT, LLP
    10                                       LAW OFFICES OF CAROL SOBEL
    11                                       SCHOENBRON, DESIMONE, ET AL.
                                             LAW OFFICE OF COLLEEN FLYNN
    12                                       LAW OFFICE OF MATTHEW STUGAR
    13
                                             By:__/s/ Barrett S. Litt__________
    14                                               Barrett S. Litt
    15
    16
                                             By:__/s/ Carol A. Sobel__________
    17                                                Carol A. Sobel
                                             Attorneys for Plaintiff
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                                20
